ZEHMER, Judge.
Defendant Darius Jones appeals his dual convictions for sale of cocaine in violation of section 893.13(l)(a), Florida Statutes, and possession of cocaine with intent to sell or deliver, in violation of the same subsection, which offenses arose out of the same transaction occurring on April 2, 1987 in Columbia County, Florida.
On the authority of Wheeler v. State, 549 So.2d 687 (Fla. 1st DCA 1989), we reverse, and remand to the trial court with instructions to vacate one of Jones’s convictions and to recalculate his sentence on the other. Jones v. State, 551 So.2d 1221 (Fla. 1st *131DCA 1989). Cf., Choctaw v. State, 547 So.2d 726 (Fla.2d DCA 1989).
REVERSED AND REMANDED.
SMITH and BARFIELD, JJ., concur.